                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 DEQUON LETRAY BOYD,                           )
                                               )
               Petitioner,                     )
                                               )
 v.                                            )      No.:   1:19-CV-249-TAV-CHS
                                               )
 TONY MAYS,                                    )
                                               )
               Respondent.                     )


                                   JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion, Respondent’s motion

 to dismiss this pro se prisoner’s petition for a writ of habeas corpus filed pursuant to

 28 U.S.C. § 2254 [Doc. 6] is GRANTED and this action DISMISSED pursuant to Rule

 41(b) of the Federal Rules of Civil Procedure. A certificate of appealability SHALL NOT

 issue. Because the Court has CERTIFIED in the memorandum opinion that any appeal

 from this order would not be taken in good faith, should Petitioner file a notice of appeal,

 he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24.

        The Clerk is DIRECTED to close the file.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT



Case 1:19-cv-00249-TAV-CHS Document 9 Filed 05/29/20 Page 1 of 1 PageID #: 2318
